Citation Nr: 0515925	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for scar 
residuals, right wrist, status post-ganglion cyst excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1972 to July 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

During the initial review of this issue, the Board determined 
that additional development was necessary and, in September 
2002, directed that development pursuant to regulations then 
in effect.  See, e.g., 38 C.F.R. § 19.9 (2002).  That 
authority, however, was significantly altered.  In Disabled 
American Veterans, et al v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003), the Court of Appeals 
for the Federal Circuit held that, in most cases, in the 
absence of a waiver, the Board does not have the statutory 
authority to obtain additional evidence and consider it in 
its decision without first remanding the case to the 
appropriate agency with jurisdiction over such matters to 
take appropriate action.  In August 2003, in compliance with 
DAV, the Board remanded the case to the RO to effect 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), for 
additional development, and to consider the evidence 
developed by the Board.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument in 
behalf of the veteran in April 2005.

The October 2004 examination report reflects a diagnosis of 
dorsal wrist syndrome, which probably never healed, that is 
radial sided wrist sprain.  The examiner opined that the 
disorder might definitely be secondary to an injury and 
determined that surgery was appropriate.  This diagnosis was 
confirmed by the January 2005 surgical procedure.  The 
veteran's submissions throughout the appeal period 
consistently asserted an in-service right wrist injury, which 
ultimately resulted in the cyst excision, as the source of 
his right wrist pathology, except carpal tunnel syndrome.  
The Board deems these submissions to constitute an implied 
claim for service connection for other residuals related to 
an in-service injury.  Thus, this matter is referred to the 
RO for appropriate development and action.  The Board does 
not consider the issue of the rating of the scar residuals to 
be inextricably intertwined.


FINDINGS OF FACT

1.  The veteran's scar residual, right dorsal wrist, 
manifests as a 1 cm x 4 cm thin horizontal, freely movable 
scar.  Sensation is intact, the right wrist has full range of 
motion (ROM), and strength is 4/5 pushing against resistance.  
The digits have 5/5 strength to resistance.  There is no 
sensitivity to touch, pain on motion, or disfiguration.

2.  Poor nourishment with ulceration has not been manifested.

3.  The veteran's scar residuals do not manifest as a deep 
scar with an area in excess of 6 square inches (39 square 
cm).


CONCLUSION OF LAW

The requirements for a compensable rating for scar residuals, 
right wrist, status post-ganglion cyst excision have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5215, 4.118, DC 7805 
(2004); 38 C.F.R. § 4.118, DC 7805 (in effect prior to August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA became effective after the veteran filed his claim 
in 1999.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel VAOPGCPREC 7-2003 (November 19, 2003).  Thus, 
the VCAA applies to the veteran's claim.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Veterans' Appeals (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), held that, although the 
VCAA, by its terms, envisions the requisite notice being 
provided prior to the initial adjudication of a claim, in 
light of the Secretary's determination and VAOPGCPREC 7-2003, 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant even if the adjudication occurred 
prior to the VCAA.  Pelegrini, 118 Vet. App. at 119-120.  The 
Court further held, however, that in pre-VCAA cases such as 
the veteran's, where the RO could not have complied with the 
notice requirements, the initial adjudication was not error 
and need not be vacated.  Id. at 120.  An appellant in a pre-
VCAA claim, however, is entitled to a "VCAA content-
complying notice" and proper subsequent VA process" before 
completion of appellate review.  Pelegrini, 118 Vet. App. at 
120.  The veteran in fact received such notice while the case 
was on remand.

The veteran was initially informed of the evidence needed to 
support his claim in the statement of the case.  In a letter 
dated in May 2004 (letter), the RO informed the veteran of 
the VCAA and VA's obligations under the act, to include the 
evidence needed to support his claim, and all of the evidence 
received by the RO to that date.  As to who would obtain what 
part of the evidence needed, the letter informed the veteran 
that the RO would obtain his VA treatment and other federal 
records, and that the RO was arranging an examination to 
determine the severity of his right wrist disorder.  The 
letter also informed him that he could submit evidence which 
showed that his right wrist scar residuals had increased in 
severity or, at his option, the RO would obtain any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.
The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC  1-2004 
(February 24, 2004); Mayfield v. Nicholson, ___ Vet. App. 
___, No. 02-1077 (April 14, 2005); Pelegrini v. Principi, 18 
Vet. App. at 120-21; Quartuccio v. Principi, 16 Vet. App. 
183; Charles v. Principi, 17 Vet. App. 370, 374 (2002).

Duty to assist

The RO obtained the veteran's VA treatment records, continued 
development of the case throughout the appeal period, and 
arranged for an appropriate examination.  Neither the veteran 
nor his representative asserts that there is additional 
evidence to be obtained or that there is a request for 
assistance that has not been acted on.  Indeed, in response 
to the VCAA notice letter, the veteran advised that all 
related evidence was of record and that his appeal should be 
reviewed by the Board.  All records obtained or generated 
have been associated with the claim file.  Thus, the Board 
finds that the RO has complied with the duty to assist the 
veteran with the development of his claim.  38 C.F.R. 
§ 3.159(c).  Further, the Board finds that the veteran 
received proper VA process on remand.  Pelegrini, 18 Vet. 
App. at 120.

Overview

Historically, a March 1997 rating decision granted the 
veteran service connection for a scar on his right wrist with 
a non-compensable evaluation, effective August 1, 1996.  The 
veteran submitted his current application for a compensable 
evaluation in August 1999.  A March 2000 rating decision 
continued the non-compensable evaluation.

Factual background

The September 1999 examination report reflects that the 
veteran reported pain in his right wrist.  The examiner noted 
that the x-rays of the veteran's right wrist and right hand 
were normal.  Upon physical examination the examiner observed 
that the veteran did not appear to have painful motion, and 
ROM was normal.  The examiner's diagnosis was subjective 
complaints of pain.  A September 2000 examination report 
reflects that the veteran's right wrist manifested normal 
ROM, and that the September 1999 x-rays did not show any 
evidence of arthritis.  The diagnosis was chronic right wrist 
pain.

In a June 2000 statement, the veteran related the history of 
his right wrist disorder, wherein he stated that, during the 
cyst excision, the military provider told him that he noted 
another problem which he would "fix."  The veteran asserts 
that he never ascertained what it was the provider did to his 
wrist, and that his wrist had bothered him since.  He 
asserted that he was unable to use his wrist on his jobs with 
Federal Express and the Postal Service, due to the pain.

The September 2000 neurological examination report reflects 
that the veteran related that he awoke at night with numbness 
in his hands, and he shook his hands to eliminate it.  The 
neurological examination was normal.

The September 2004 VA scar examination report reflects that 
the veteran complained of pain as severe as 9/10 with 
repetitive motion, regardless of how simple.  He related that 
he had no pain at rest, he could type at the computer for 20 
minutes before experiencing pain, and he had weakness when 
pulling or pushing objects.  When he mowed his lawn, he had 
to constantly stop and shake his hand to regain feeling, and 
by time he finished mowing, his pain was 9/10.  Physical 
examination revealed the scar to be a thin scar, 1 cm x 4 cm, 
and located on the right dorsal wrist.  It was freely movable 
along the thin scar, except at 1.5 cm from the thumb side, 
where it was fixed and adherent to underlying tissue.  There 
was a round depression .25 cm deep and .3 cm wide.  Sensation 
was intact, he had full ROM, and the veteran's strength was 
4/5 pushing against resistance.  His digits had  5/5 strength 
to resistance.  The scar was not sensitive to touch or 
painful when manipulated.  There was no significant skin 
disfiguration or color change, and he had good pulses.  The 
examiner noted that repetitive motion and pressure/resistance 
increased pain and weakness with no incoordination.  Weakness 
of 4/5 on resistance to extension was noted.  The examiner 
noted, however, that it was unlikely related to the scar 
itself.  In response to the specific questions posed in the 
Remand, the examiner noted that the was not poorly nourished 
with ulceration, it was not tender and painful on objective 
examination, there was no associated soft tissue damage, and 
the scar did not cause limitation of motion of the right 
wrist.

Upon receipt of the report, the RO requested an examination 
of the veteran's hand and thumb.  The October 2004 report, in 
sum, reflects that the examiner opined that the veteran's 
scar on his right dorsal wrist was not clinically 
significant.  The salient finding of the examination, 
however, was that the examiner concluded that the numbness 
and constant pain of which the veteran complained was due to 
carpal tunnel syndrome, for which the veteran is not service 
connected.

Applicable law and regulation

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  Consideration may not be given to factors wholly 
outside the rating criteria.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).
 
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g);  VAOPGCPREC 3-
2000 (April 10, 2000).

Analysis

The rating criteria for skin disorders were changed, 
effective August 30, 2002.  In light of the fact that the 
veteran submitted his application for an increase in 1999, 
the RO evaluated his claim under both the prior and current 
criteria, and the Board will do likewise.

Under the prior rating criteria, scars other than disfiguring 
scars of the head, face, or neck, which were superficial and 
poorly nourished with ulceration, or superficial and tender 
and painful on objective demonstration, warranted a 10 
percent evaluation.  38 C.F.R. § 4.118, DCs 7803, 7804 (in 
effect prior to August 30, 2002).  Other scars were rated on 
the limitation of function of the part affected.  Id., DC 
7805.  The evidence of record shows the veteran's cyst 
excision scar residuals do not more nearly approximate a 
compensable evaluation under either of these DCs.  38 C.F.R. 
§§ 4.3, 4.7.  His right wrist ROM is normal, the scar moves 
freely, it is not ulcerated, and it is painless.  The 
September 2004 and October 2004 examination reports reflect 
that the examiners specifically found that the veteran's pain 
and weakness on repetitive use were not related to the scar 
but to non-service-connected pathology.

For the period which began on August 30, 2002, the Board 
finds that nether does the veteran's cyst excision scar 
residuals more nearly approximate a compensable evaluation 
under the current criteria.  Scars, other than head, face or 
neck, that are superficial and that do not cause limitation 
of motion, and of an area 144 square inches (929 square 
centimeters) or greater, warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DC 7802.  A superficial scar is one not 
associated with any underlying soft tissue damage.  Id., Note 
(2).  An unstable superficial scar also warrants a 10 percent 
evaluation.  DC 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id., Note (1).  A superficial scar which is painful on 
examination warrants a 10 percent evaluation.  DC 7804.  All 
other scars are rated on the limitation of function of the 
affected part.  DC 7805.

The evidence of record shows that the veteran's scar 
residuals do not manifest any of the symptomatology which 
would warrant a compensable evaluation under the current 
criteria.  Thus, his cyst excision scar residuals more nearly 
approximate a non-compensable evaluation.  38 C.F.R. §§ 4.3, 
4.7.


ORDER

Entitlement to an increased (compensable) rating for scar 
residuals, right wrist, status post-ganglion cyst excision is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


